Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim(s) 1-4, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 102(1) as being anticipated by U.S. Patent Application Publication No. 2011/0017947 to Nuspl (“Nuspl”). Regarding claims 1-4, 13, and 14, Nuspl discloses lithium iron phosphate particles corresponding to the recited formula where x = 1 and y = 0, those particles coated with carbon. Nuspl is silent regarding copper or nickel and thus the Office is left to presume that those elements are not present in the particles. The material is used as an active material in a cathode of a lithium ion secondary battery.
Further regarding claim 12, Applicant describes in the present application that the method of claim 5 produces the material of claim 1. Accordingly, Applicant’s own filing establishes that the material of Nuspl is “obtainable” by that process.
Allowable Subject Matter
Claims 5-11, and 18-20 are allowed. Nuspl and the prior art as a whole are silent regarding a method of making carbon coated lithium iron phosphate particles including the step of contacting an acidic solution of iron (II) with an absorbent comprising 2-aminomethylpyridine functional group.
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. Applicant first takes issue with the Examiner’s use of the word “presume”.  While correctly noting that a finding of inherency requires factual basis, Applicant never bothers to addresses the facts on which the Examiner based his finding.  Any trained chemist when confronted with a composition described with a chemical formula only including lithium, iron, phosphorous and oxygen would conclude that the composition only comprises the elements lithium, iron, phosphorous, and oxygen.  Based on that conclusion, the chemist would also conclude that the composition does not include other elements, including copper or nickel, unless told otherwise that such elements were indeed present in the composition.  That is to say, a chemical formula that does not include the elements copper or nickel used to describe a composition, with no other mention of copper or nickel, is sufficient factual evidence to find that the composition does not include either copper or nickel.  These are the two facts listed in the Office Action as leading to the Examiner’s finding of inherency.  Thus regardless of any fault Applicant has with the term “presume”, the Office Action nonetheless complies with MPEP’s requirements by having a factual basis supporting the finding of inherency.
Next, Applicant finds the rejection of claim 12, despite the allowability of claim 5, to be problematic.  Claim 5 is a method claim.  Claim 12 is a product-by-process claim that nonetheless incorporates by reference the method steps of claim 51.  Patentability of such a product-by-process claim “is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”.  MPEP 2113(I).  Thus, because Applicant describes the method of claim 5 as resulting in the product of claim 1, claim 12 is anticipated for the same reasons as claim 1 since for patentability purposes they define the same product.  A finding that a product is obtainable by a first process is of course not a finding that the product is not obtainable by any other process.
Finally, Applicant points to paragraphs [0090]-[0093] of the instant specification and paragraph [0069] of Nuspl as evidence to rebut the Office’s finding of inherency.  In paragraphs [0090]-[0093], Applicant discloses a method involving the use of hydrated iron sulfate with other compositions that do not include copper in their chemical formulae, in an apparatus that did not use copper or brass fittings, yet fine chemical analysis of the resulting product showed copper present in an amount of 4ppm.  Applicant then baldly alleges that because Nuspl also uses hydrated iron sulfate as a starting material without the use of 2-aminomethylpyridine-containing absorbent material, it will necessarily be expected to also result in the presence of 4ppm copper.
Applicant does not attempt to establish in any way that the starting materials used in Nuspl are the same as those used in Applicant’s comparative example, nor that the starting materials used in Nuspl would be expected to have trace amounts of copper present (much less enough to lead to a product having greater than 1ppm), nor that the method of Nuspl otherwise would be expected to introduce trace amounts of copper sufficient to lead to a product having greater than 1ppm copper.  Applicant is welcome to rebut the Office’s fact-based presumption that a chemical formula for a composition necessarily describes all elements present in that composition absent a description of the presence of impurities.  However, such a rebuttal will require significantly more than a single experiment using a single batch of starting material from a single supplier resulting in the unexpected presence of 4ppm copper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Construction of claim 12 as depending from claim 5, rather than merely incorporating the method steps by reference, would be improper since claim 12 fails to satisfy the requirements of 35 U.S.C. 112(d).  MPEP 608.01(n) (stating “if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim).  The only way claim 12 can properly depend from claim 5 without running afoul of section 112(d) is if the product obtainable by the method of claim 5 is not obtainable by any other method.  At this stage, the evidence of record does not support such a finding.